IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,024



                   EX PARTE RAMON ENRIQUE MANZO, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20030D01620 IN THE 384TH DISTRICT COURT
                          FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marijuana and sentenced to ten years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court has determined that trial counsel failed to timely file a notice of appeal. We
                                                                                                       2

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 20030D01620 from the 384th Judicial District Court of El Paso

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: October 15, 2008
Do Not Publish